    Case 4:19-cv-00238 Document 52 Filed on 05/08/20 in TXSD Page 1 of 1
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            May 08, 2020
                        UNITED STATES DISTRICT COURT
                                                                         David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

KAREM MAGHAREH, ET AL.,                §
                                       §
         Plaintiffs.                   §
                                       §
VS.                                    §        CIVIL ACTION NO. 4:19–CV–00238
                                       §
ALEX AZAR, in his official capacity as §
SECRETARY, DEPARTMENT OF               §
HEALTH AND HUMAN SERVICES, §
                                       §
         Defendant.                    §

                                 FINAL JUDGMENT

      Pursuant to the Court’s Order Adopting Magistrate Judge’s Memorandum and

Recommendation, it is ORDERED that this matter is DISMISSED.

      THIS IS A FINAL JUDGMENT.

      The Clerk will provide copies of this judgment to the parties.

      SIGNED at Houston, Texas, this 8th day of May, 2020.


                                            ___________________________________
                                            GEORGE C. HANKS, JR.
                                            UNITED STATES DISTRICT JUDGE
